Name: 2007/422/EC: Commission Decision of 18 June 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Argentina, Australia and the United States of America (notified under document number C(2007) 2498) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  technology and technical regulations;  Asia and Oceania;  America;  international trade;  means of agricultural production;  natural and applied sciences;  agricultural activity
 Date Published: 2007-06-19

 19.6.2007 EN Official Journal of the European Union L 157/19 COMMISSION DECISION of 18 June 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Argentina, Australia and the United States of America (notified under document number C(2007) 2498) (Text with EEA relevance) (2007/422/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams and embryo production teams listed in that Decision. (2) Argentina and the United States of America have requested that amendments be made to the entries for those countries on those lists as regards certain embryo collection and production teams. (3) Argentina and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection and production teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (4) Australia has requested that certain entries for that country on the lists should be deleted. (5) Decision 92/452/EEC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the third day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2007/237/EC (OJ L 103, 20.4.2007, p. 49). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (1) the row for Argentina embryo collection team LE/UT/BE-18 is deleted; (2) the row for Argentina embryo collection team LE/UT/BE-22 is deleted; (3) the rows for Argentina embryo collection teams LE/UT/BE-24 and LE/UT/BE-25 are deleted; (4) the row for Argentina embryo collection team LE/UT/BE-28 is deleted; (5) the following rows for Argentina are inserted: AR LE/UT/BE-31 CENTRO BIOTECNOLÃ GICO SANTA RITA Saladillo  Buenos Aires Dr Carlos Hansen AR LE/UT/BE-42 CENTRO ESTACIÃ N ZOOTÃ CNICA SANTA JULIA CÃ ³rdoba Dr Leonel Alisio AR LE/UT/BE-43 CENTRO GENÃ TICO BOVINO EOLIA Marcos Paz  Buenos Aires Dr Guillermo Brogliatti AR LE/UT/BE-44 CENTRO GENÃ TICO DEL LITORAL Margarita BelÃ ©n  Chaco Dr Gustavo Balbin AR LE/UT/BE-45 CENTRO DE TRANSFERENCIA EMBRIONARIA SAN JOAQUIN Carmen de Areco  Buenos Aires Dr Mariano Medina AR LE/UT/BE-46 CENTRO DE INSEMINACIÃ N ARTIFICIAL LA LILIA Colonia Aldao  Santa Fe Dr Fabian Barberis AR LE/UT/BE-51 Dres. J. INDA Y J. TEGLI Union  San Luis Dr J. Inda Dr J. Tegli AR LE/UT/BE-52 IRAC  BIOGEN CÃ ³rdoba Dr Gabriel Bo Dr H. Tribulo AR LE/UT/BE-53 UNIDAD MOVIL DE TRANSFERENCIAS DE EMBRIONES CABA Carhue  Buenos Aires Dr Juan Martin Narbaitz AR LE/UT/BE-54 CENTRO DE TRANSFERENCIAS EMBRIONARIAS CABAÃ A LA CAPILLITA Corrientes Dr Agustin Arreseigor AR LE/UT/BE-56 CENTRO DE TRANSFERENCIAS EMBRIONARIAS EL QUEBRACHO Reconquista  Santa Fe Dr Mauro E. Venturini AR LE/UT/BE-57 CENTRO DE TRANSFERENCIAS EMBRIONARIAS MARIO ANDRES NIGRO La Plata  Buenos Aires Dr Mario Andres Nigro AR LE/UT/BE-58 CENTRO DE TRANSFERENCIAS EMBRIONARIAS GENETICA CHIVILCOY Chivilcoy  Buenos Aires Dr Ruben Osvaldo Chilan AR LE/UT/BE-60 CENTRO DE TRANSFERENCIA EMBRIONARIA C.I.A.T.E.B. Rio Cuarto  CÃ ³rdoba Dr Ariel Doso AR LE/UT/BE-61 CENTRO DE TRANSFERENCIA VALDES & LAURENTI S.H. CapitÃ ¡n Sarmiento  Buenos Aires Dr Ariel M. Valdes AR LE/UT/BE-62 CENTRO DE TRANSFERENCIA EMBRIONARIA MARCELO F. MIRANDA Capital Federal Dr Marcelo F. Miranda AR LE/UT/BE-63 CENTRO DE TRANSFERENCIA EMBRIONARIA SYNCHROPAMPA S.R.L. Santa Rosa  La Pampa Dr Jose Luis Franco AR LE/UT/BE-64 DR. CESAR J. ARESEIGOR Corrientes Dr Cesar J. Areseigor AR LE/UT/BE-65 UNIDAD MOVIL DE TRANSFERENCIA EMBRIONARIA RICARDO ALBERTO VAUTIER Corrientes Dr Ricardo Alberto Vautier AR LE/UT/BE-66 CENTRO DE TRANSFERENCIA EMBRIONARIA SOLUCIONES REPRODUCTIVAS INTEGRALES LA RESERVA Coronel Dorrego  Buenos Aires Dr Silvio Mariano Castro AR LE/UT/BE-67 CENTRO DE TRANSFERENCIA EMBRIONARIA SANTA RITA Corrientes Dr Gabriel Bo (6) the row for Australia embryo collection team ETV0002 is deleted; (7) the row for Australia embryo collection team ETV0005 is deleted; (8) the rows for Australia embryo collection teams ETV0008, ETV0009, ETV0010, ETV0011, ETV0012 and ETV0013 are deleted; (9) the row for the United States of America embryo collection team No 91CA035 E689 is replaced by the following: US 91CA035 E689 RuAnn Dairy 7285 W Davis Ave Riverdale, CA 93656 Dr Kenneth Halback (10) the row for the United States of America embryo collection team No 04MT111 E1127 is deleted; (11) the following rows for the United States of America embryo collection teams Nos 05NC114 E705 and 05NC117 E705 are replaced by the following: US 05NC114 E705 Kingsmill Farm II 5914 Kemp Road Durham, NC 27703 Dr Samuel P. Galphin US 05NC117 E705 S. Galphin Services 6509 Saddle Path Circle Raleigh, NC 27606 Dr Samuel P. Galphin (12) the following rows for the United States of America are inserted: US 07CA133 E1664 RuAnn Dairy 7285 W Davis Ave Riverdale, CA 93656 Dr Alvaro Magalhaes US 07ID134 E1127 Pat Richards, DVM 1215E 200S Bliss, ID 83314 Dr Pat Richards US 07MO131 E608 Trans Ova Genetics 12425 LIV 224 Chillicothe, MO 64601 Dr Tim Reimer US 07TX130 E640 K Bar C Ranch 3424 FR 2095 Cameron, TX 76520 Dr Boyd Bien